Citation Nr: 1622860	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-39 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

As a member of the South Carolina Army National Guard (SCARNG), the Veteran served on active duty for training from November 1980 to March 1981, and on active duty from November 1990 to January 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina, that-in pertinent part, denied the benefit sought on appeal.

There is a Statement of the Case (SOC) in the claims file on the issue of the propriety of a termination of the Veteran's pension on July 1, 2010.  There is no evidence that the Veteran submitted a Substantive Appeal in response to the SOC; and, in February 2016, the Veteran advised that he withdrew the appeal.  (02/15/2016 VBMS entry-VA 21-4138-Statement in Support of Claim)  Hence, that issue is not before the Board and will not be addressed in the decision below.  See   38 C.F.R. § 20.200 (2015).

The Veteran testified at a Board hearing at the RO held in March 2013 before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A transcript of that hearing is part of the record.  An August 2015 Board letter informed the Veteran of his right to have another hearing before a different Veterans Law Judge who would ultimately decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 20.707, 717 (2015).  The letter also informed him that if he did not respond in 30 days, the Board would assume he did not want another hearing.  In his response, also dated in August 2015, the Veteran advised that he did not want another hearing and requested that his claim be decided based on the evidence of record.

In April 2014 and September 2015, the Board remanded the case to the Appeals Management Center (AMC) for additional development.

FINDINGS OF FACT

1.  The AMC completed the additional development directed in the September 2015 Board remand.

2.  The Veteran did not undergo a physical examination at the time of his entry onto active service in November 1990.

3.  Upon entry into active service in November 1990, the Veteran had preexisting Crohn's disease, status post-operative.  It did not increase in severity during the active service of November 1990 to January 1991.

4.  The increase in severity that occurred after the active service of November 1990 to January 1991 was not due to injury or disease incurrent in active service, nor was it causally connected to active service.


CONCLUSION OF LAW

The requirements for entitlement to service connection for Crohn's disease, status post-operative, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.305, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the April 2010 rating decision, via a March 2009 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STR), VA treatment records, and those records related to the Veteran's application for disability benefits administered by the Social Security Administration are in the claims file.  Further, the Board twice remanded the case to insure that a medical assessment of the Veteran's claimed disorder was made after the STRs were available.  The AMC sought additional records and arranged an additional medical nexus review of the STR and the claims file, thereby complying with all directives of the Board's September 2015 remand.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.

Concerning the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  As noted earlier, after full notification, the Veteran waived another hearing before the VLJ who would decide his appeal.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Service Connection

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If a pre- existing disorder is "noted" on entering service, the Veteran has the burden of showing an increase in disability during service.  If the Veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096.

There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Also, intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).
The Board must fully consider the lay evidence of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

A copy of the Veteran's activation orders for the tour that started in 1990 are not of record.  The Veteran's DD Form 214 notes that the effective date of his tour was November 17, 1990 and, the Veteran testified at the hearing that his unit was activated for the Persian Gulf War.  The then most recent pre-activation examination was conducted in 1987.  The Veteran denied any prior history of intestinal disorders on his October 1987 Report of Medical History.  The October 1987 Report of Medical Examination For National Guard Periodic reflects that the Veteran's abdomen and digestive system were assessed as normal.  (06/23/2009 VBMS entry-STR, p. 28)

In order for the presumption of soundness to attach, "the statute requires that there be an examination prior to entry into the period of service on which the claim is based . . ."  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition 'attaches only where there has been an induction examination in which the later-complained-of disability was not detected' (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)));"  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

There is no evidence that the Veteran underwent a physical examination at or prior to the period of active service that started in November 1990, nor does he assert that he did.  Hence, the presumption of soundness does not attach to the period of active service that started in November 1990.  Id. 

Turning to the in-service evidence, slightly less than two weeks after he started his November 1990 active tour, a November 1990 Consult requested an evaluation of the Veteran's duty status secondary to Crohn's disease, and that he was last seen in March 1990.  (06/23/2009 VBMS entry-STR1, p.1).  This was based on a private medical report dated that same month.
 
The November 1990 document was prepared by T.W., M.D., to whom the Veteran's internist referred him.  Dr. W noted that he first saw the Veteran in October 1988 to evaluate bloody diarrhea.  (See 09/20/2010 VBMS entry-Medical Treatment-Non-Government Facility)  The Veteran had reported a one-month history of abdominal pain, diarrhea, and rectal bleeding.  After reviewing the results of diagnostic tests, including biopsies, Dr. W diagnosed chronic inflammatory bowel disease and placed the Veteran on medication.  At a November 1988 follow-up, he had improved; and, at a January 1989 follow-up, the Veteran was asymptomatic.  Dr. W next saw the Veteran in March 1990, when he reported a flare-up with abdominal pain and loose bloody stools due to the fact that he had used all of his medications.  On that occasion, Dr. W's diagnostic tests revealed a normal rectum but a marked colitis diffusely with discrete ulcerations above the rectum which was more consistent with Crohn's colitis.  He continued the previously described medication.  Dr. W noted that the Veteran did not follow up with him in the summer of 1990 as he was scheduled to do.  So he had no comment on the Veteran's then-current state.  (06/23/2009 VBMS entry-STR1, p. 4).

The military examiner who evaluated the Veteran in late November 1990 noted that the Crohn's disease was currently stable but that there had been a recent flare-up with current abdominal findings when the Veteran was last seen.  Based on those findings, the examiner opined that while the Veteran was physically fit for duty in the CONUS, he was not physically fit for deployment to Southwest Asia.  Id. at 1.

The STRs do not contain any other entries related to the Veteran's Crohn's disease.  He was discharged in January 1991 as being physically unfit for worldwide duty.  (02/182015 VBMS entry-Military Personnel Record)

Pursuant to the September 2015 Board remand, the Veteran underwent a VA examination in December 2015.  The AOJ asked the examiner to opine whether the Veteran's Crohn's disease, which clearly and unmistakably existed prior to his active service, had been aggravated beyond its natural progression by the Veteran's active service from November 1990 to January 1991.

The examiner reviewed the claims file and the Veteran's medical records as part of the examination.  In addition to the medical history set forth above, the examiner observed that the Veteran saw his gastroenterologist in February 1991, and he reported that he had continued his prescribed medication with good results.  It was noted that the Veteran's post-1991 medical history included surgery in 1999 and again in 2000, 2005, and 2008.  The Veteran's current symptoms were draining sores on the scrotum and left buttock that were attributed to Crohn's fistulas and sores on the left lower leg, which were also attributed to Crohn's disease.  Based on the review of the Veteran's medical records and his examination, the examiner opined that the Veteran's Crohn's disease clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event, or illness.  (12/19/2015 VBMS entry-C&P Exam, p. 24)

The examiner based her opinion on the fact that the Veteran experienced an exacerbation of the illness prior to entering active service in November 1990, but he reported it was stable without any pain, diarrhea, or bleeding at his gastroenterology follow-up in February 1991.  Id. at 24.

The medical evidence notwithstanding, the Veteran asserts that it was the stress of his activation for the Persian Gulf War and awaiting the assignment for his unit that triggered his post-service flare-up.  He asserts that he had abdominal pain during his brief period of active service.  (05/18/2013 VVA entry-Hearing Transcript, p. 9)  In support of this assertion, the Veteran submitted an opinion from his private gastroenterologist, Dr. A. who-in an April 2013 letter, noted that he had treated the Veteran since March 2005.  The Veteran reported that he was under significant stress during his military service with recurrent episodes of abdominal pain; and, he opined that "there was the possibility" that stress played an adverse role in the course of his Crohn s disease.

The Board acknowledges the Veteran's competency to report the symptoms he experienced during his active service, 38 C.F.R. § 3.159(a)(2), and that Dr. A was entitled to rely on the Veteran's reported history in formulating his opinion.  Nonetheless, the reported history must be tested for accuracy.  Kowalski v. Nicholson, 19 Vet. App. 171, 179  (2005).  The Board finds the probative value of both the Veteran's reports and Dr. A's opinion very low when compared to the other evidence.

As set forth earlier, Dr. W's November 1990 report and the November 1990 consult in the STRs note the stability of the Veteran's Crohn's disease at that time and per the Veteran's private records, it was still stable in 1991 after his discharge.  The private medical records noted no reports of complaints of recent abdominal pain from the Veteran, which would have been during the final weeks of his active service.  Second, Dr. A did not address the Veteran's pre-2005 history; and third, his opinion falls significantly short of probable, as he opined only as to a possibility.  A possibility is essentially the same as "may", which is tentative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in terms of "may" also implies "may" or "may not"' and are speculative); see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998).

Dr. S, however, considered the Veteran's entire history, to include his medical records in formulating her opinion.  Hence, the Board accords significantly more weight to her opinion and finds it highly probative.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
In light of all of the above, the Board finds that the evidence is clearly and unmistakably against the claim.  38 C.F.R. §§ 3.303, 3.304, 3.305, 3.306.  


ORDER

Entitlement to service connection for Crohn's disease is denied.

 

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


